                                                                    Case 2:20-cv-01919-APG-DJA Document 23 Filed 12/14/20 Page 1 of 2


                                                                1   Marquis Aurbach Coffing
                                                                    Craig R. Anderson, Esq.
                                                                2   Nevada Bar No. 6882
                                                                    James A. Beckstrom, Esq.
                                                                3   Nevada Bar No. 14032
                                                                    10001 Park Run Drive
                                                                4   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                5   Facsimile: (702) 382-5816
                                                                    canderson@maclaw.com
                                                                6   jbeckstrom@maclaw.com
                                                                      Attorneys for Defendant Nye County
                                                                7     Sheriff’s Office & David Boruchowitz

                                                                8
                                                                                               UNITED STATES DISTRICT COURT
                                                                9
                                                                                                        DISTRICT OF NEVADA
                                                               10

                                                               11
                                                                    ANGELA EVANS. an individual,
MARQUIS AURBACH COFFING




                                                               12
                                                                                                                                       Case Number:
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                         Plaintiff,                              2:20-cv-01919-APG-DJA
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                                           vs.                                   STIPULATION AND ORDER TO
                                                               15                                             EXTEND DEADLINE FOR DEFENDANT
                                                                                                               NYE COUNTY SHERIFF’S OFFICE TO
                                                               16   NYE COUNTY SHERIFF’S OFFICE, a political      FILE REPLY TO PLAINTIFF’S
                                                                    subdivision of the State of Nevada; DAVID OPPOSITION TO PARTIAL MOTION TO
                                                               17   BORUCHOWITZ, individually,                       DISMISS [ECF NO. 18]

                                                               18                                                                      (First Request)
                                                                                          Defendants.
                                                               19
                                                               20
                                                                           Defendant Nye County Sheriff’s Office (hereinafter “Defendant”), and Plaintiff Angela
                                                               21
                                                                    Evans, by and through their respective counsel of record, hereby stipulate to the following:
                                                               22
                                                                            1.     The Parties hereby stipulate and agree that Defendant shall have an additional
                                                               23
                                                                    seven (7) days to file their Reply to Plaintiff’s Opposition to Defendant’s Partial Motion to
                                                               24
                                                                    Dismiss.
                                                               25
                                                                            2.     Defendant filed its Partial Motion to Dismiss on November 12, 2020 (ECF No. 7)
                                                               26
                                                                    and Plaintiff filed her Opposition on December 4, 2020 (ECF No. 18).
                                                               27

                                                               28
                                                                                                               Page 1 of 2
                                                                                                                                           MAC:11779-123 12/11/2020 12:59 PM
                                                                    Case 2:20-cv-01919-APG-DJA Document 23 Filed 12/14/20 Page 2 of 2


                                                                1           3.    The current deadline to Reply to Plaintiff’s Opposition to Defendant’s Partial

                                                                2   Motion to Dismiss is December 11, 2020 and the requested extension would make the new

                                                                3   deadline be December 18, 2020.

                                                                4          2.       This extension is the first request and is made in good faith and is not for the

                                                                5   purpose of delay.
                                                                6
                                                                            IT IS SO STIPULATED.
                                                                7
                                                                    Dated this 11th day of December, 2020.             Dated this 11th day of December, 2020.
                                                                8
                                                                    MARQUIS AURBACH COFFING                            LAGOMARSINO LAW
                                                                9

                                                               10   By: /s/ James A. Beckstrom                         By: /s/ Cory M. Ford
                                                                       Craig R. Anderson, Esq.                            Andre M. Lagomarsino, Esq.
                                                               11      Nevada Bar No. 6882                                Nevada Bar No. 6711
MARQUIS AURBACH COFFING




                                                                       James A. Beckstrom, Esq.                           Cory M. Ford, Esq.
                                                               12      Nevada Bar No. 14032                               Nevada Bar No. 15042
                                                                       10001 Park Run Drive                               3005 W. Horizon Ridge Pkwy., #241
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13      Las Vegas, Nevada 89145                            Henderson, NV 89052
                                                                       Attorneys for Defendants                           Attorneys for Plaintiff
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15
                                                                                                              ORDER
                                                               16

                                                               17
                                                                           IT IS SO ORDERED.
                                                               18

                                                               19

                                                               20

                                                               21                                              U.S. DISTRICT COURT JUDGE

                                                               22

                                                               23                                              DATED: December 14, 2020
                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                             Page 2 of 2
                                                                                                                                         MAC:11779-123 12/11/2020 12:59 PM
